Proceeding under article 78 of the CPLR to review a determination of the State Liquor Authority, dated' May 8, 1969, which canceled petitioner’s solicitor’s permit upon a finding that petitioner aided, abetted and/or participated in the sale of alcoholic beverages without an appropriate license. Determination unanimously modified, on the law, to the extent of annulling such cancellation and substituting therefor a provision that petitioner’s license he suspended for six months; and as so modified, determination confirmed without costs or disbursements. In our opinion, upon the records before us, cancellation of petitioner’s license was so disproportionate to the offense committed by petitioner as to constitute an abuse of discretion, and the penalty should have been limited to the suspension as indicated herein. Concur — Stevens, P. J., Eager, Tilzer, Nunez and Steuer, JJ.